t c memo united_states tax_court preston l and ruby m payton petitioners v commissioner of internal revenue respondent docket no filed date ruby m payton pro_se roger w bracken for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies addition_to_tax and accuracy-related_penalties year dollar_figure big_number deficiency addition_to_tax sec_6651 dollar_figure --- accuracy-related_penalty sec_6662 dollar_figure big_number after concessions the remaining issues for decision are whether petitioners are entitled to schedules c deductions in excess of the amounts allowed by respondent whether petitioners are liable for an addition_to_tax under sec_6651 for taxable_year and whether petitioners are liable for accuracy-related_penalties under sec_6662 for taxable years and some of the facts have been stipulated and are so found petitioners resided in district heights maryland at the time their petition was filed during the taxable years at issue petitioner preston l payton preston was employed as a truck driver by browning ferris inc and petitioner ruby m payton ruby was employed in the human resources department of the u s postal service during the taxable years at issue petitioners also were engaged in other businesses preston was engaged in a hauling activity which consisted primarily of trash removal light hauling and yard cleaning ruby was engaged in the retail sales of beauty and personal care products principally aloe vera products from the living products company petitioners reported the hauling activity and the retail sales activity on a single schedule c for each of the taxable years and ruby also operated a rooming house during the taxable years at issue petitioners purchased the rooming house on date the signature date of each petitioner on their return is date petitioners' return was mailed to the internal_revenue_service service in an envelope bearing the date date the service received petitioners' return on date petitioners did not request an extension of the date to file their return respondent inter alia adjusted petitioners' gross_receipts adjusted the costs of goods sold attributable to ruby's business and disallowed in whole or in part many schedules a and c deductions respondent disallowed some claimed expenses because it was not established that the expenses were paid_or_incurred during the taxable_year and that they were ordinary and necessary or because it was not established that a business benefit could reasonably be expected as the result of incurring entertainment_expenses respondent also determined that petitioners were subject_to self-employment_tax deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 imposes upon every person liable for any_tax a duty to maintain records that are sufficient to enable the commissioner to determine the taxpayer's correct_tax liability sec_1_6001-1 income_tax regs sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business only ordinary and necessary business expenditures directly connected with or pertaining to the taxpayer's trade_or_business are deductible from gross_income sec_1_162-1 income_tax reg whether an expenditure is ordinary and necessary is a question of fact 320_us_467 when a taxpayer fails to keep records but a court is convinced that deductible expenditures were incurred the court may make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence sufficient to provide some rational basis upon which an estimate may be made 85_tc_731 ruby testified that after the audit and apparently during settlement negotiations petitioners raised a new issue of whether they are entitled to deduct dollar_figure in rental payments for taxable years and these amounts were not claimed as deductions on the schedules c for those years despite the fact that numerous other deductions were claimed on the schedules c ruby contends that she rented an apartment to promote her beauty sales business ruby claims that she used the apartment exclusively for product demonstration sales storage of beauty products and to recruit new members to join the business she also alleged that she held weekly meetings at the apartment ruby's main product line consisted of aloe vera juice gels and berry nectar after a review of the record we find that petitioners are not entitled to rental deductions for or aside from her self-serving testimony the only other evidence ruby introduced in support of her position consisted of copies of three 12-month apartment leases commencing on date date and date upon a review of the leases we note that each of the three leases listed only preston and not ruby as the lessee moreover preston was the only signatory on the three leases two of the leases also provided that preston would be the sole occupant of the apartment this line is blank on the date lease all three leases provide that the apartment shall be used solely for private residential purposes there is no evidence that ruby was a party to any of the three leases or that she received any exception from the lessor to use the apartment for her business purposes we also observe that the addresses listed on preston's and ruby's forms w-2 are different no forms w-2 for for either preston or ruby were in the record ruby explained that the address preston used was a post office box and that it was not preston's residence however ruby admitted that the post office box is located near the apartment that preston rented we believe that preston rented the apartment for his own personal purposes and not for ruby's beauty sales business any purported use of the apartment by ruby is not supported by the evidence in the record thus we conclude that petitioners are not entitled to deduct rental payments in the amount of dollar_figure for each of the years and at trial ruby raised for the first time another new issue with respect to whether petitioners should be allowed to deduct the amounts of dollar_figure and dollar_figure for and respectively for other expenses for casual labor incurred on behalf of ruby's rooming house again as to this second new issue petitioners did not claim any such expenses for casual labor as deductions with respect to the rooming house on the schedules c for either year at issue ruby contends that the casual labor expenses were for general property maintenance and upkeep performed by terry hosley hosley hosley's purported duties included trash removal cutting grass shoveling snow and raking and bagging leaves ruby contends that she paid hosley dollar_figure and dollar_figure in cash for his services in and respectively yet ruby did not provide him with a form_1099 for either year until week before the trial of this case hosley confirmed that he did not receive a form_1099 after the close of or respectively hosley admitted that he did not file a return for either or until sometime in we did not find hosley to be a reliable witness aside from ruby's self-serving testimony and hosley's unreliable testimony there is no evidence in the record to support a finding that she paid hosley dollar_figure and dollar_figure for his services in and respectively ruby failed to provide details regarding these expenses such as how often hosley performed each of his purported duties or how much he was paid after each time he completed his duties we have stated on many occasions that this court is not bound to accept a petitioner's self-serving unverified and undocumented testimony 87_tc_74 hradesky v commissioner supra with respect to the payments surrounding hosley's purported duties there is no basis upon which an estimate may be made vanicek v commissioner supra more importantly there is nothing in the record to evidence these claimed expenditures accordingly we conclude that petitioners are not entitled to deductions for other expenses for casual labor sec_6651 imposes an addition_to_tax for failure_to_file a return on time the addition equal sec_5 percent for each month that the return is late not to exceed percent additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect reasonable_cause requires the taxpayers to demonstrate that they exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite ruby stated that to the best of my knowledge my tax_return was filed on time no other testimony or evidence was offered to establish that it was timely filed the parties stipulated that petitioners did not request an extension of the date to file their return that petitioners' return was mailed to the service in an envelope bearing a postmark date of date and that respondent received petitioners' return on date a copy of petitioners' return shows the signatory dates to be date on this record we conclude that petitioners are liable for an addition_to_tax under sec_6651 for failure to timely file their return petitioners failed to establish that they timely filed their return in fact the stipulation is to the contrary petitioners did not establish that failure to timely file was due to reasonable_cause and not willful neglect thus petitioners are liable for the sec_6651 addition_to_tax for finally we must decide whether petitioners are liable for accuracy-related_penalties for and sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 on the basis of this record we conclude that petitioners are liable for accuracy-related_penalties under sec_6662 petitioners claimed deductions to which they were not entitled petitioners also failed to provide any reasonable explanation or any credible_evidence to substantiate their entitlement to the deductions in this regard we find that petitioners' actions were not those of a reasonable and prudent person under the circumstances accordingly petitioners are liable for accuracy- related penalties under sec_6662 for and decision will be entered under rule
